     Case 2:96-cr-00259-WFN      ECF No. 542     filed 05/04/21   PageID.12881 Page 1 of 3
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON



                                                                        May 04, 2021
 1                                                                           SEAN F. MCAVOY, CLERK

 2
 3                              UNITED STATES DISTRICT COURT

 4                           EASTERN DISTRICT OF WASHINGTON

 5   UNITED STATES OF AMERICA,
                                                      No.    2:96-CR-0259-WFN-1
 6                               Plaintiff,
 7          -vs-                                      ORDER GRANTING MOTION FOR
                                                      COMPASSIONATE RELEASE
 8   ROBERT SHERMAN BERRY,
 9                               Defendant.
10
11         Pending before the Court is Defendant's Motion for Compassionate Release and
12   Reduction of Sentence. ECF No. 538. The Court recently ruled that if remanded, the Court
13   would grant a motion for compassionate release. ECF No. 235. The Court concluded that
14   due to the BOP's slow response to and delayed treatment of Mr. Berry's cancer, his current
15   prognosis, as well as the heightened risk that COVID-19 presents to a person undergoing
16   chemotherapy / radiation, that compassionate release is appropriate. The Ninth Circuit
17   remanded to the district court for the limited purpose of enabling the district court to consider
18   appellant's motion for compassionate release under 18 U.S.C. § 3582(c).
19         In response to the Motion, the Government notes that following the Court's Order,
20   Mr. Berry refused both a second COVID-19 inoculation as well as chemotherapy. The
21   Government argues that based on this information that the BOP's medical treatment has
22   been appropriate, and that Mr. Berry is somehow attempting to manipulate his medical
23   issues to assure release. Neither of these rationales undermine the justifications supporting
24   compassionate release discussed in the Court's previous orders. The BOP's long delays in
25   delivering treatment, as well as the coincidental beginning of chemotherapy after the Court's
26   Order indicating that compassionate release is appropriate, suggests that the BOP's response
27   is too little, too late. As for refusal to take the second dose, Mr. Berry was justified on two
28   grounds. As his counsel points out, mixing Moderna and Pfizer vaccines is not approved

     ORDER GRANTING MOTION FOR
     COMPASSIONATE RELEASE - 1
     Case 2:96-cr-00259-WFN       ECF No. 542   filed 05/04/21   PageID.12882 Page 2 of 3




 1   by the CDC. Further, as referenced in the previous motion, vaccination right before
 2   chemotherapy serves no medical purpose as chemotherapy suppresses the immune system
 3   obviating the purpose of vaccination.
 4         Mr. Berry has demonstrated that exceptional circumstances support early release.
 5   While his crimes were serious and an affront to our community, at the resentencing hearing
 6   Mr. Berry demonstrated he had reformed and no longer presents a risk to the community.
 7   He has served 25 years—more than half his sentence. During that time he took advantage
 8   of programing available to him. At the resentencing hearing he expressed remorse for his
 9   actions and deep regret for the harm he caused. The Court has reviewed the file and filings
10   and is fully informed. Accordingly,
11         IT IS ORDERED that:
12         1. Defendant's Motion for Compassionate Release and Reduction of Sentence, filed
13   April 21, 2021, ECF No. 538, is GRANTED.
14         2. The Government's Motion for Order Sealing Response to Motion for
15   Compassionate Release and Sentence Reduction, filed April 23, 2021, ECF No. 539, is
16   GRANTED. The proposed sealed Response shall be filed under seal.
17         3. Defendant' sentence is reduced to Time Served. An Amended Resentencing
18   Judgment shall be entered.
19         4. This Order is stayed for up to fourteen days, for the verification of Defendant's
20   residence and release plan, to make appropriate travel arrangements, and to ensure
21   Defendant’s safe release. The Defendant shall be released as soon as a residence is verified,
22   a release plan is established, appropriate travel arrangements are made, and it is safe for
23   Defendant to travel. There shall be no delay in ensuring travel arrangements are made. If
24   more than fourteen days are needed to make appropriate travel arrangements and ensure
25   Defendant's safe release, the parties shall immediately notify the Court and show cause why
26   the stay should be extended.
27         5. Defendant must provide the complete address where he will reside upon release
28   to the probation office in the district where he will be released.

     ORDER GRANTING MOTION FOR
     COMPASSIONATE RELEASE - 2
     Case 2:96-cr-00259-WFN        ECF No. 542   filed 05/04/21   PageID.12883 Page 3 of 3




 1              6. Defendant's previously imposed conditions of supervised release are unchanged
 2   as imposed in the Resentencing Judgment at ECF No. 508.
 3              The District Court Executive is directed to file this Order and provide copies to
 4   counsel AND TO the Ninth Circuit Court of Appeals, United States Probation Office, and
 5   United States Marshals Service.
 6              DATED this 4th day of May, 2021.
 7
 8                                                   WM. FREMMING NIELSEN
 9   04-28-21                                 SENIOR UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING MOTION FOR
     COMPASSIONATE RELEASE - 3
